UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7407


PAUL J. SINGLETON,

                      Petitioner – Appellant,

          v.

WARDEN MCKIETHER BODISON,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.       Margaret B. Seymour, Chief
District Judge. (0:10-cv-01896-MBS)


Submitted:   February 16, 2012            Decided:   February 22, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul J. Singleton, Appellant Pro Se.    Brendan McDonald, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Paul J. Singleton seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                              The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  See 28 U.S.C. § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).            When the district court denies relief

on   the     merits,      a      prisoner       satisfies     this    standard       by

demonstrating      that       reasonable        jurists    would    find    that     the

district    court’s      assessment      of     the   constitutional        claims    is

debatable    or    wrong.        Slack   v.      McDaniel,    529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                      Slack, 529 U.S.

at 484-85.

            We have independently reviewed the record and conclude

that Singleton has not made the requisite showing.                     Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with    oral    argument       because    the    facts    and    legal



                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3